Gibson, J.,
dissenting. I must dissent. This Court has held that statutes giving the right of appeal are remedial in nature and, as such, are entitled to liberal construction to further, rather than restrict, the right of review. In re Estate of Pringle, 119 Vt. 8, 9, 117 A.2d 379, 380 (1955); In re Maurice, 117 Vt. 264, 268, 90 A.2d 440, 443 (1952). Administrative rules, having “the force of law,” 3 V.S.A. § 845(a), must be accorded similar treatment.
The rules of practice of the Labor Relations Board provide that a grievant may have thirty days within which to take an appeal. By failing to provide for occasions when the appeal period ends on a day when the office is closed and by strictly construing its rule, the Board has in effect shortened grievant’s appeal time to less than thirty days, thus restricting his appellate rights. I would overrule Porter v. Baton, 119 Vt. 466, 129 A.2d 503 (1957), if necessary, and hold that where an administrative agency has not provided for the actual receipt of notices on a weekend or holiday, receipt on the next business day is a timely filing for purposes of complying with the appellate notice requirement. Such an approach would be consistent with that taken in a number of other jurisdictions. See Johnson v. Flemming, 264 F.2d 322, 323 (10th Cir. 1959); Simon v. Commissioner of Internal Revenue, 176 F.2d 230, 232 (2d Cir. 1949); White v. Avery, 226 Ark. 951, 953, 295 S.W.2d 364, 365 (1956); Dade County Planning Department v. Ransing, 158 So. 2d 528, 529 (Fla. 1963); Ball Stores, Inc. v. State Board of Tax Commissioners, 262 Ind. 386, 393, 316 N.E.2d 674, 678 (1974).
I am authorized to say that Justice Hayes joins in this dissent.